Citation Nr: 0627599	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-20 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 determination of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which held the appellant does not have qualifying 
military service that makes him eligible for VA benefits.

This case was previously before the Board in September 2004, 
at which time basic eligibility for VA benefits was denied on 
the basis that the appellant does not have qualifying 
service.  That decision was appealed to the U.S. Court of 
Appeals for Veterans Claims.  The record contains a Joint 
Motion for Remand, dated in February 2006, wherein the 
appellant's attorney and the VA General Counsel agreed to a 
remand of the appellant's claim.  In February 2006, an order 
was issued by the Court, remanding the appellant's claim for 
reasons which will be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The February 2006 Joint Motion indicates that a remand is 
required in this case for compliance with the statutory duty 
to notify.  Specifically, the Joint Motion noted that VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate his claim, and concluded that 
VA did not comply with the Veterans Claims Assistance Act of 
2000 (VCAA) when it did not inform the appellant of the 
evidence necessary to establish his status as a veteran.  

The Board notes the RO sent the appellant a letter dated in 
November 2003 which informed him that entitlement to VA 
benefits is dependent upon a finding by the U.S. Army that an 
individual had valid military service in the Armed Forces of 
the United States, and that official evidence of his military 
service was needed to establish entitlement to VA benefits.  
However, the letter did not inform the appellant of the 
alternative forms of evidence which may be accepted as 
evidence of qualifying service.  See 38 C.F.R. § 3.203.  

In addition, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for benefits.  The Board will herein 
request that the RO effectuate the new requirements of the 
Court's Dingess decision in the present matter.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO to ensure that VA has met its duty 
to notify the appellant of the evidence necessary to 
substantiate his claim, and to ensure full compliance with 
due process requirements, as indicated in the Court's remand.  

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a letter that fully complies 
with VCAA notice required by 38 U.S.C.A. 
§ 5103a, 38 C.F.R. § 3.159, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter 
should specifically inform the appellant of the 
evidence needed to substantiate his claim for 
eligibility for VA benefits, including the 
alternative types of evidence that may be 
accepted as evidence of qualifying service.  
38 C.F.R. § 3.203.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


